Name: Commission Regulation (EEC) No 3418/87 of 13 November 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 87 Official Journal of the European Communities No L 324/27 COMMISSION REGULATION (EEC) No 3418/87 of 13 November 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 (9), as last amended by Regulation (EEC) No 3336/87 (10); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ( l3) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 14 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 183 , 3 . 7. 1987, p. 7 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7. 1987, p . 30 . O OJ No L 183, 3 . 7 . 1987, p . 14 . (8) OJ No L 183, 3 . 7 . 1987, p . 16 . O OJ No L 300, 23 . 10 . 1987, p. 25 . ( 10) OJ No L 316, 6 . 11 . 1987, p . 26 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53 , 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7 . 1987, p. 18 . No L 324/28 Official Journal of the European Communities 14. 11 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross , aids (ECU): !  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,177 23,074 23,950 23,999 24,396 24,793 2. Final aids : \ (a) Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 58,60 56,07 58,14 58,37 59,32 60,56  Netherlands (Fl) 65,14 62,24 64,57 64,81 65,88 67,23  BLEU (Bfrs/Lfrs) 1 159,06 1 105,71 1 147,92 1 149,59 1 168,67 . 1 183,18  France (FF) 175,59 166,78 173,27 173,04 176,01 179,65  Denmark (Dkr) 209,27 199,35 207,10 207,47 210,95 212,72  Ireland ( £ Irl) 19,518 18,537 19,283 19,278 19,608 19,862  United Kingdom ( £) 14,160 13,249 13,884 13,872 14,133 14,272  Italy (Lit) 37 222 35 307 36 630 36 506 37 140 37 582 -  Greece (Dr) 2 357,82 2 109,83 2 241,44 2 195,75 2 246,70 2 230,57 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 684,45 3 513,90 3 622,77 3 617,87 3 679,09 3 711,32 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 711,64 4 492,72 4 647,80 4 633,58 4 701,75 4 727,25 14. 11 . 87 Official Journal of the European Communities No L 324/29 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : l  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,677 25,574 26,450 26,499 26,896 27,293 2. Final aids : \ \ l (a) Seed harvested and processed in : I I I  Federal Republic of Germany (DM) 64,56 62,03 64,10 64,33 65,28 66,52  Netherlands (Fl) 71,82 68,93 71,25 71,50 72,56 73,91  BLEU (Bfrs/Lfrs) 1 279,22 1 225,87 1 268,09 1 269,75 1 288,84 1 303,34  France (FF) 194,28 185,47 191,96 191,73 194,70 198,34  Denmark (Dkr) 231,16 221,24 228,99 229,36 232,83 234,61  Ireland ( £ Irl) 21,596 20,615 21,361 21,357 21,687 21,940  United Kingdom ( £) 15,800 14,890 15,524 15,513 15,773 15,912  Italy (Lit) 41 215 39 299 40 623 40 499 41 133 41 575  Greece (Dr) 2 678,67 2 430,68 2 562,29 2 516,60 2 567,55 2 551,42 (b) Seed harvested in Spain and processed : \I  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 069,98 3 899,43 4 008,30 4 003,40 4 064,62 4 096,85 (c) Seed harvested in Portugal and processed : II  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 140,95 4 922,03 5 077,1 1 5 062,89 5 131,06 5 156,56 No L 324/30 Official Journal of the European Communities 14. 11 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) : \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 35,355 34,636 35,036 35,364 35,765 2. Final aids : \ (a) Seed harvested and processed in (') : \ I l  Federal Republic of Germany (DM) 85,26 83,62 84,60 85,48 86,44  Netherlands (Fl) 95,03 93,15 94,22 95,20 96,28  BLEU (Bfrs/Lfrs) 1 696,34 1 661,52 1 680,73 1 695,85 1 715,10  France (FF) 259,16 253,34 256,06 257,99 260,96  Denmark (Dkr) 307,13 300,63 304,12 306,97 310,46  Ireland ( £ Irl) 28,811 28,162 28,489 28,725 29,055  United Kingdom ( £) 21,495 20,874 21,128 21,325 21,579  Italy (Lit) 55 074 53 803 54 308 54 652 55 284  Greece (Dr) 3 792,66 3 611,22 3 650,69 3 652,21 3 699,45 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 219,55 4 108,31 4 142,14 4 180,22 4 241,85 (c) Seed harvested in Portugal and processed : I I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 091,89 6 939,02 7 005,48 7 043,84 7 113,69  in another Member State (Esc) 6 861,76 6 713,85 6 778,15 6 815,27 6 882,86 3. Compensatory aids :  in Spain (Pta) 4 171,57 4 059,96 4 093,79 4 131,87 4 193,50 4. Special aid :  in Portugal (Esc) 6 861,76 6 713,85 6 778,15 6 815,27 6 882,86 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,061490 2,055560 2,050590 2,045340 2,045340 2,031320 Fl 2,318100 2,314420 2,309840 2,306340 2,306340 2,295820 Bfrs/Lfrs 43,152700 43,143900 43,135000 43,136800 43,136800 43,121900 FF 7,016800 7,032590 7,043180 7,055260 7,055260 7,087990 Dkr 7,963240 7,980570 7,998080 8,020120 8,020120 8,078400 £ Irl 0,776273 0,777175 0,778271 0,779372 0,779372 0,783308 £ 0,690980 0,691931 0,693513 0,694877 0,694877 0,698991 Lit 1 521,92 1 529,31 1 535,30 1 540,78 1 540,78 1 555,92 Dr 162,00000 164,07800 166,03700 168,01500 168,01500 173,78300 Esc 167,63200 168,39700 169,48600 170,40300 170,40300 173,18100 Pta 138,65000 139,83000 140,70600 141,61600 141,61600 143,69100